Citation Nr: 1641225	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-33 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for residuals of surgery to correct prognathism of the mandible.

2.  Entitlement to service connection for residuals of surgery to correct prognathism of the mandible to include loss of teeth, scars and numbness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

The Veteran testified before a Decision Review Officer in October 2012.  The claims file contains a transcript of that hearing.

In November 2013, the Veteran requested a Board hearing to be conducted via videoconference.  A hearing was scheduled for August 11, 2016.  In July 2016, the RO sent to the Veteran's last known address notice regarding the time, date, and location of the scheduled hearing.  The notice was also sent to the Veteran's representative.  The notice sent to the Veteran's address was returned as undeliverable.  The Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representatives have indicated a desire for a rescheduled hearing and neither has provided either a new address or any cause for failure to attend the scheduled hearing.  The Board may proceed to consider the merits.  38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but it is unclear whether the issue has been adjudicated.  See July 2013 VA Examination (indicating he cannot afford partial dentures); October 2012 DRO Hearing Testimony at 9 ("I was trying...to get the VA to help me...with my teeth situation, but there was no help because they said that I was not 100% disabled").  In any case, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.


FINDINGS OF FACT

1.  In a September 1995 decision, the RO denied entitlement to service connection for residuals of surgery to correct prognathism of the mandible (claimed as TMJ).  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  Evidence received since the September 1995 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's prognathism of the mandible did not increase in severity during his active service.

4.  The Veteran's missing teeth are replaceable with partial dentures and the Veteran does not have any other compensable oral or dental disorder related to his active service.

5.  The Veteran has a current disability consisting of moderate, incomplete paralysis of the fifth (trigeminal) cranial nerve resulting in numbness in areas of the lower face and chin and that disability is related to the in-service surgery to correct prognathism of the mandible.


CONCLUSIONS OF LAW

1.  The September 1995 RO decision denying the Veteran's claim of entitlement to service connection for residuals of surgery to correct prognathism of the mandible (claimed as TMJ) is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for residuals of surgery to correct prognathism of the mandible have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for prognathism of the mandible have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  The criteria for service connection for residuals of surgery to correct prognathism of the mandible consisting of moderate, incomplete paralysis of the fifth (trigeminal) cranial nerve have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for residuals of surgery to correct prognathism of the mandible consisting of post-operative scars have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for residuals of surgery to correct prognathism of the mandible consisting of an oral or dental condition (to include missing teeth) have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first claimed entitlement to service connection for residuals of surgery to correct prognathism of the mandible (claimed as TMJ) in June 1995.  The RO denied the claim in September 1995.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the September 1995 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a new claim, in June 2009, seeking entitlement to service connection for residuals of jaw surgery (the surgery to correct prognathism of the mandible).  The RO denied reopening in a March 2010 rating decision.  The Veteran submitted an additional statement in May 2010, so the RO readjudicated the claim.  The RO again denied reopening in a December 2010 rating decision.

In January 2011, the Veteran filed a new claim again seeking entitlement to service connection for residuals of surgery to correct prognathism of the mandible.  The RO again denied reopening in a September 2011 rating decision.  The Veteran filed a Notice of Disagreement with respect to the September 2011 rating decision.  In response, the RO subsequently reopened and adjudicated the claim on the merits in an October 2013 Statement of the Case (SOC).  Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, the reports of August 2011 and July 2013 VA examinations to assess the Veteran's condition, as well as a December 2010 letter from a private dentist and a December 2011 evaluation by a private physician, both of which provide some support for the Veteran's claim.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for residuals of surgery to correct prognathism of the mandible is reopened.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In this case, the claim is based, in part, on the aggravation of a pre-existing condition. 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  The existence of a condition prior to service reported by the Veteran as medical history does not constitute notation of that condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

If the presumption of soundness is rebutted, the Veteran may still be entitled to compensation if the evidence establishes that a pre-existing mandible condition was aggravated by his military service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2014); see also Davis v. Prinicipi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2015).  A mere recurrence of manifestations of the pre-service condition does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis, 276 F.3d at 1345.  Therefore, evidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition worsened.  Id. at 1346-47.

III.  Factual and Legal Overview

The circumstances of this case are unusual, though not unique.  The Veteran indisputably had a pre-existing condition, prognathism of the mandible, prior to his entry into active service.  See, e.g., August 2011 VA Examination; July 2013 VA Examination; October 2012 DRO Hearing Tr. at 3.  The presumption of soundness, therefore, does not apply.  38 C.F.R. § 3.304(b).  During service, he had surgery to correct the pre-existing condition.  See, e.g., October 2012 DRO Hearing Tr. at 3; see, generally, Service Treatment Records (documenting surgery to correct pre-existing condition).  His current claim is based on residuals of that surgery.  He claims that alleged residuals of that surgery, including loss of teeth, scars, and numbness, constitute an increase in severity of the pre-existing disability.  He argues that, as a result, he is entitled to the presumption of aggravation and service connection.  

Where a pre-existing disability has been medically or surgically treated during service and the usual effects of the treatment have ameliorated the disability so that it is no more disabling than it was at entry into service, the presumption of aggravation does not attach as to that disability.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  The question then, is whether the Veteran's condition worsened.  Here, the Veteran does not allege that the underlying condition worsened (though he has indicated it was not improved), rather he contends that the corrective surgery resulted in complications that resulted in other disabling conditions (e.g. numbness of the chin).  "When a disability is made worse in one respect and improved in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service."  Verdon, 8 Vet. App. at 538.

The Veteran's pre-existing condition, prognathism of the mandible, is not included in the rating schedule.  See, e.g., 38 C.F.R. § 4.150.  In such cases, disabilities may be rated by analogy.  Giving the Veteran the benefit of every doubt, the Board finds that the pre-existing condition would have warranted a noncompensable rating under Diagnostic Code (DC) 9904.  38 C.F.R. § 4.150, DC 9904 (providing for a noncompensable rating where there is "slight displacement" associated with malunion of the mandible).  To be clear, if the Board were to find that the pre-existing condition warrants a higher rating, that would make it more difficult for the Veteran to prove an increase in disability.  By conceding that the pre-existing condition warranted only a noncompensable rating, any aggravation that would warrant a compensable rating  would be entitled to service connection.  See Verdon, 8 Vet. App. at 538.

IV.  Medical Evidence

An August 2011 VA examination included review of the Veteran's medical history and a thorough physical examination.  The examiner noted the Veteran's complaints of numbness and increasing difficulty chewing (including because he bites his lip and tongue).  Examination revealed that the Veteran was missing teeth 2, 5, 12, 14, 18, 19, 30, and 31 which, the examiner opined, could be replaced by partial dentures.  The Veteran still exhibited a prognathic profile, but his occlusion was almost "end-to-end."  He "basically" had premolar occlusion.

With respect to bone loss, the Veteran's mandible had been reduced and the maxillae had been expanded in separate surgical procedures.  The maxillary expansion had been performed after the Veteran left active service.  Both the reduction and expansion appeared well-healed with no loss of continuity.  The Veteran had no difficulty with speech and his inter-incisal range of motion was measured at 50mm, right lateral excursion was 9mm, and left lateral excursion was 10mm.  There was no tenderness to palpation of the joints and no crepitus.  The sensory examination was "very inconclusive."  The Veteran indicated numbness all over his "face and chin when asked to show areas that felt numb."  Use of a fine sable brush found that he could feel it "most anywhere [the examiner] touched, although "not very well", in the Veteran's words.

The examiner noted that the Veteran gave a history of being prognathic prior to entering active service.  Without models of the patient's occlusion prior to the surgery, the examiner could not say how much the prognathism was reduced, but he was "sure [the Veteran's prognathism] was improved some."  The examiner attributed the difficulty chewing to the lack of posterior teeth.  Although the Veteran stated that his teeth were pulled prior to the surgery, the examiner noted that the service treatment records show that the Veteran had all of his molars when he left service (including a filling done on tooth #32 a month before his separation).  The panograph also showed areas of extractions that, according to the examiner, "would be long gone after 40+ years."  The examiner also noted that he had never heard of a mandibular set-back procedure that called for all molars to be extracted prior to surgery.  The examiner opined that, notwithstanding the Veteran's complaints of minor paresthesia, the Veteran's pre-military prognathic condition was not aggravated by the treatment he received while on active duty.

A July 2013 VA examination of the Veteran's cranial nerves found diminished light touch sensation residual of oral surgery to correct prognathic mandible.  Cranial nerve V (trigeminal) was affected with resulting mild numbness bilaterally.  Sensory exam revealed decreased sensation of the lower face associated with the cranial nerve V condition.  The examiner indicated that the Veteran had incomplete, moderate paralysis of cranial nerve V (trigeminal).  No other cranial nerves were affected.

On examination of the scars, the July 2013 VA examiner found scars residual of correction of prognathic mandible.  The scars were on the head.  They were not painful and were not unstable with frequent loss of covering of skin.  The first scar was located on the right inferior mandibular line and was 4 cm x 0.2 cm and well-healed.  It was non-tender with mild hyperpigmentation.  Approximately 1 cm was adhered to the underlying tissues.  The surface contour was elevated on palpation.  The second scar was on the left inferior mandibular line and was 4 cm x. 0.4 cm and well-healed.  The surgical scar was non-tender with mild hyperpigmentation.  The scars did not result in distortion of facial features or tissue loss for the head, face, or neck and did not result in any limitation of function.

The July 2013 VA examiner opined that the neck scars and nerve damage of the jaws, mouth and chin area are at least as likely as not incurred in or caused by the surgery to correct prognathic mandible during service.  The examiner indicated there was "no doubt" about these conclusions, including because of the documentation of the surgery with post-operative abscesses bilaterally requiring incision and drainage.  The common risks of the surgery include loss of sensation which often returns, but sometimes does not.

The record also contains some private medical evidence.

A December 2010 letter from a private dentist (Dr. T.A.) contains the opinion:  "the prognathic mandible of [the Veteran] was as likely as not due to the failure of the surgery he had during his service years."

A December 2011 evaluation by a private physician (dentist) included a review of the Veteran's medical records and medical history.  The private physician noted the Veteran's complaints of persistent numbness of his lower lip and pain at the operative sites.  The physician noted that the in-service surgery was to correct "a class III malocclusion", but that the Veteran current has "a convex facial profile class II malocclusion and class III canines bilaterally."  His maxillary teeth were flared, but he still exhibited reverse overjet.  The Veteran's maximum incisal opening is greater than 40mm and opens symmetrically.  He had external scars on the submandibular area bilaterally.  He also was missing multiple teeth including his posterior molars and his first maxillary premolars.  The physician took radiographs which revealed retained wire fixation at the ramus, bilaterally.  Neurosensory exam exhibited paresthesia of cutaneous distribution of V 3 bilaterally as well as diminished cold and sharp sensation.  The facial nerve works including the marginal mandibular branch bilaterally.

The December 2011 evaluation concludes that the Veteran has persistent paresthesia and malocclusion following orthognathic surgery during service.  The private physician noted that paresthesia can occur following orthognathic surgery.  The retained wire did not "appear to be causing any pathology."

Finally, the Veteran has offered his own opinions regarding the nature, severity, and cause of his current alleged disabilities.  The record contains no indication that the Veteran has the specialized education, training, or experience needed to diagnose or determine the etiology of any current disability allegedly related to his in-service surgery over 40 years ago.  Any such diagnosis or determination of etiology in these circumstances would generally require specialized knowledge, training, and/or diagnostic imaging to evaluate.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the Veteran's opinions regarding the correct diagnosis and etiology of his alleged disabilities are not competent evidence in the circumstances of this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

V.  Analysis

As an initial matter, the Veteran's claim encompasses allegations that he has lost teeth due to the in-service surgery on his jaw.  October 2012 DRO Hearing Tr. at 9 ("I lost all of my teeth in the back, both upper and lower, and I believe it was a direct result of some of that stress [caused by the in-service surgery] that I was having"); June 2010 Statement in Support of Claim.  With respect to claims of entitlement to service connection for dental disabilities for compensation purposes, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting forth the schedule of ratings for dental and oral conditions).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

The August 2011 VA examiner expressly opined that the missing teeth could be replaced by partial dentures.  There are no contrary opinions of record.  The Board finds that the August 2011 VA examiner's opinion is entitled to probative weight and, therefore, that the Veteran's missing teeth are replaceable.  Consequently, the Board need not determine whether the teeth were extracted as a result of the in-service surgery, because the missing teeth are not a compensable disability and service connection is not permitted for that alleged residual.

With respect to the pre-existing prognathism of the mandible, the evidence is against finding that it is worse now or was worse during service than it had been prior to active service (or prior to surgery).  The August 2011 VA examiner specifically opined that the prognathism had improved.  While the December 2010 opinion letter states that "the prognathic mandible of [the Veteran] was as likely as not due to the failure of the surgery he had during his service years", the opinion is not explained and, as importantly, fails to state whether the condition simply persisted despite the surgery or actually increased in severity.  Only an increase in severity of the pre-existing condition would warrant service connection.  38 C.F.R. § 3.306; Verdon, 8 Vet. App. at 538.

Additionally, the Veteran would not be entitled to a compensable rating for his mandible condition under any of the various diagnostic codes applicable to dental and oral conditions.  For example, the mandible is well-healed and there is no malunion of the mandible, so DCs 9903 and 9904 do not apply.  See August 2011 VA Examination.  The Veteran has greater than 40 mm of inter-incisal range and his range of lateral excursion is not limited to 0 to 4 mm, so he does not meet the criteria for a compensable rating under DC 9905.  See August 2011 VA Examination (documenting 50 mm of inter-incisal range and 9-10 mm of lateral excursion); December 2011 VA Examination (documenting "greater than 40 mm" of inter-incisal range).  The Veteran does not otherwise meet the criteria for any compensable rating under DCs 9900-9916.  See 38 C.F.R. § 4.150. 

The greater weight of the evidence is against finding that the pre-existing prognathism of the mandible increased in severity during the Veteran's active service, to include due to the in-service corrective surgery.  Therefore, the presumption of aggravation does not apply.  Verdon, 8 Vet. App. at 538 ("the question whether there has been an increase in disability during service must be answered in the affirmative before the presumption of aggravation attaches").  Entitlement to service connection for prognathism of the mandible is denied.

The Veteran also alleges that he is entitled to service connection for his scars.  See, e.g., June 2010 Statement in Support of Claim.  Here, again, the regulations indicate that "postoperative scars...will not be service connected unless the disease or injury is otherwise aggravated by service."  38 C.F.R. § 3.306(b)(1).  Since the Board has concluded the underlying prognathism of the mandible was not aggravated by service, the post-operative scars cannot be service-connected.  

The Veteran claims loss of sensation on his lower face and chin due to the in-service jaw surgery.  See, e.g., June 2010 Statement in Support of Claim.  The loss of sensation has been confirmed by the July 2013 VA examiner and the December 2011 private physician.  There is no contrary evidence.  See August 2011 VA Examination (sensory examination was "inconclusive").  Moreover, the July 2013 VA examiner specifically opined that the Veteran had moderate, incomplete paralysis of cranial nerve V (trigeminal).  Under DC 8205, moderate, incomplete paralysis of the fifth cranial nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a.  Therefore, the Veteran did experience an increase in overall disability.  His pre-existing condition warranted only a noncompensable rating, while his current residual nerve damage warrants a 10 percent rating.  Verdon, 8 Vet. App. at 538 ("the rating schedule should be used to determine if the overall degree of disability has increased during service"); 38 U.S.C. §§ 1153 and 1155.

Although the regulations specify that the usual effects of medical and surgical treatment in service will not be considered service connected unless the disease or injury is otherwise aggravated in service, see 38 C.F.R. § 3.306(b)(1), there is medical evidence that sensation "usually" returns.  See July 2013 VA Examination.  Moreover, the Verdon Court explained that if there is an increase in overall disability, the condition should be service-connected.  A contrary interpretation of the regulation would be inconsistent with the governing statutes.  Verdon, 8 Vet. App. at 538.

Accordingly, service connection for moderate, incomplete paralysis of cranial nerve V (trigeminal) is granted.

In summary, the Board grants entitlement to service connection for residuals of surgery to correct prognathism of the mandible consisting only of moderate, incomplete paralysis of cranial nerve V (trigeminal).  All other claimed residuals and the claim that the underlying prognathism of the mandible was aggravated by service are denied.  

VI.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the instant case, notice was provided to the Veteran in September 2009, May 2010, and March 2011 prior to the initial adjudication of his claim.  This and subsequent notice letters informed him of the assistance VA would provide and the elements of his claims.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's available service treatment records, private treatment records, VA treatment records, and lay statements provided by the Veteran.  The Veteran has not identified any other records relevant to the claim being decided here.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran has been afforded VA examinations with respect to his claim.  The August 2011 and July 2013 VA examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has alleged that the August 2011 VA examiner's evaluation of his numbness was incomplete and otherwise inadequate.  The Board has made a favorable determination with respect to the nerve damage issue and accepted the contrary opinions of the July 2013 VA examiner and the December 2011 private physician.  The Veteran has not been prejudiced by the alleged deficiency in the August 2011 VA examination.  The Veteran has not otherwise alleged any deficiency in the examinations or in the examiners' opinions and, upon careful review of the report, the Board finds the examination and opinions to be thorough and adequate.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

The claim of entitlement to service connection for residuals of surgery to correct prognathism of the mandible is reopened.

Entitlement to service connection for prognathism of the mandible is denied.

Entitlement to service connection for residuals of surgery to correct prognathism of the mandible consisting of moderate, incomplete paralysis of the fifth (trigeminal) cranial nerve is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for residuals of surgery to correct prognathism of the mandible consisting of post-operative scars and an oral or dental condition (to include missing teeth) is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


